UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: August 12, 2013 VISUALANT, INCORPORATED (Exact name of Registrant as specified in its charter) Nevada 0-25541 90-0273142 (State or jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 500 Union Street, Suite 420 Seattle, Washington 98101 (206) 903-1351 (Address of Registrant’s principal executive office and telephone number) Section 5 – Corporate Governance and Management Item 5.03 – Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year Certificate of Amendment to Articles of Incorporation for a Nevada Profit Corporation On August 9, 2013, the stockholders of Visualant, Inc. (“Visualant” or the “Company”), an industry-leadingprovider of chromatic-based identification and diagnostic solutions with its ChromaID™ technology, approvedan amendmentto the Company’s Articles of Incorporation increasing the number of authorized common sharesfrom 200 million to 500 million shares. On August 12, 2013, the Company filed and received approval from the State of Nevadafor a Certificate of Amendment to the Articles of Incorporation for Visualant, Inc., a Nevada Profit Corporation, related to theincrease inthe number of authorized common shares from 200 million to 500 million shares. Item 9.01Financial Statements and Exhibits. (d)Exhibits – Exhibit No. Description 3.1 Certificate of Amendment to Articles of Incorporation for Visualant, Inc., a Nevada Profit Corporation, dated August 12, 2013. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Registrant: VISUALANT, INCORPORATED August 14, 2012 By: /s/Mark Scott Mark Scott, CFO Exhibit No. Description 3.1 Certificate of Amendment to Articles of Incorporation for Visualant, Inc., a Nevada Profit Corporation, dated August 12, 2013. 2
